                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


S.S., as Parent and Next Friend                    )
of L.S., a Minor,                                  )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )
                                                   )               Case No. 18-2491-CM-ADM
ANTHONY DAVID NAPOLITANO, et al.,                  )
                                                   )
                       Defendants.                 )
                                                   )

                                    MEMORANDUM AND ORDER

       This case is before the court on plaintiff’s Motion for Default Judgment against Defendant

Anthony David Napolitano (Doc. 20). When defendant Anthony David Napolitano did not respond to

plaintiff’s original Complaint, plaintiff eventually filed an application for clerk’s entry of default (Doc.

18) and, after default was entered, a motion for default judgment (Doc. 20). The court had not yet

ruled on the motion for default judgment because two defendants were still defending themselves and

plaintiff’s claimed damages are intertwined. See Hunt v. Inter-Globe Energy, Inc., 770 F.2d 145, 147

(10th Cir. 1985) (“‘[W]hen one of several defendants who is alleged to be jointly liable defaults,

judgment should not be entered against him until the matter has been adjudicated with regard to all

defendants, or all defendants have defaulted.’”) (quoting Frow v. De La Vega, 82 U.S. 552 (1872)).

       Plaintiff has since filed an Amended Complaint (Doc. 46). In light of the new operative

complaint and defendant Anthony David Napolitano’s anticipated new deadline for filing a responsive

pleading after service, the court denies plaintiff’s motion for default judgment as moot, without ruling

on the merits of the motion. If warranted, plaintiff may seek default judgment at a later time against

defendant Anthony David Napolitano based on the Amended Complaint.




                                                       -1-
       IT IS THEREFORE ORDERED that on plaintiff’s Motion for Default Judgment against

Defendant Anthony David Napolitano (Doc. 20) is denied.

       Dated this 7th day of May, 2019, at Kansas City, Kansas.


                                                  s/ Carlos Murguia
                                                  CARLOS MURGUIA
                                                  United States District Judge




                                                -2-
